Title: Thomas Jefferson to Louis A. Leschot, 18 May 1817
From: Jefferson, Thomas
To: Leschot, Louis A.


          
            Th: Jefferson to mr Leschot.
            Monticello
May 18. 17.
          
          Mr Girardin, a French literary gentleman, & friend of mine, living near Staunton, called on me on his way to Richmond. having a repeating watch which he valued much, but which had been much injured
			 by ignorant workmen, he left her with me, on my advice; to get the favor of you to repair her, for which purpose I send her by the bearer. he will call on you about Saturday or Sunday next, in
			 the
			 hope you will be able by that time to have repaired her. he is a gentleman of great worth, and his acquaintance in Staunton will enable him to serve you there.
          I salute mrs Leschot and yourself with friendship, and with assurances that we shall be much gratified by your visits whenever you can spare the time. our wishes are that you will come at your own convenience,
			 without the ceremony of particular invitations which might not suit your convenience.
        